                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


KELVIN LETT,

                 Plaintiff,                             Case No. 18-cv-4993

                 v.

THE CITY OF CHICAGO, et al.
                                                        Judge John Robert Blakey

                 Defendants.


                         MEMORANDUM OPINION AND ORDER

          Plaintiff Kelvin Lett sues Defendants the City of Chicago (City), the Civilian

Office of Police Accountability (COPA), the Independent Police Review Authority

(IPRA), Sydney Roberts, Sharon Fairley, Annette Moore, Helen O’Shaughnessy,

Mark Grba, AFSCME Local 654, and AFSCME Council 31, claiming that Defendants

violated federal and state law in connection with Lett’s employment as an IPRA

investigator. Defendants move to dismiss Lett’s second amended complaint. [44] [47]

[49] [52]. For the reasons explained below, this Court dismisses with prejudice Lett’s

federal claims and declines to exercise supplemental jurisdiction over his state-law

claims.

I.        The Complaint’s Allegations 1

          A.     The Parties

          Lett worked as an Investigator II with IPRA, now known as COPA. [41] ¶ 5.


1
    This Court takes these facts from Lett’s second amended complaint [41].

                                                   1
      The City is a municipal corporation and is party to a collective bargaining

agreement with AFSCME Local 654 that includes a grievance and arbitration clause

culminating in final and binding arbitration. Id. ¶ 6. AFSCME Local 654 is a public-

sector labor organization and the exclusive bargaining representative of City

employees in the job title of Investigator II with COPA. Id. ¶ 14. Further, AFSCME

Council 31 is the umbrella organization for various local labor organizations,

including AFSCME Local 654. Id. ¶ 15.

      COPA is an office of municipal government charged with, among other things,

the investigation of alleged police misconduct. Id. ¶ 7. It is the successor organization

to IPRA. Id. ¶¶ 7–8. Sharon Fairley is the former Chief Administrator of IPRA and

COPA, Helen O’Shaughnessy is the former General Counsel of IPRA, Annette Moore

is the former IPRA Chief of Staff, and Mark Grba is the former IPRA Deputy Chief.

Id. ¶¶ 10–13.

      B.     Lett’s IPRA Work History

      Lett alleges that when Fairley took over as Chief Administrator of IPRA at the

end of 2015, she instituted an official policy, practice, and custom of requiring

employees under her control to investigate and dispose of cases as quickly as possible,

without regard for the quality, completeness, thoroughness, or accuracy of the

investigation. Id. ¶¶ 23, 27. Specifically, Fairley told Lett and the rest of IPRA’s staff

that she wanted all the cases from prior IPRA administrations subject to re-review to

be closed no later than June 30, 2016. Id. ¶ 24. Throughout all of 2016, Fairley held

“clapping parties,” during which all staff applauded each investigator who closed a



                                            2
case during the prior week. Id. ¶ 25. Fairley also purchased free lunches for those

employees that closed cases the prior week. Id. ¶ 26.

      Lett additionally claims that the City, IPRA, COPA, and Fairley, by official

practice and custom, and by express acts, instituted a system that encouraged and

rewarded investigators for investigative findings against officers. Id. ¶ 28. Lett

alleges that on numerous occasions, the City and IPRA—through Fairley’s actions—

pressured investigators to change their reports to include findings, conclusions, and

outcomes that the investigators did not believe were supported by their

investigations. Id. ¶ 30. As a result, multiple investigators refused to sign off on

investigations and reports. Id. ¶ 31.

      C.     Lett’s Termination

      Lett claims that, in June 2016, Fairley ordered him to alter his reports on a

case involving a civilian shooting. Id. ¶ 32. More specifically, Lett alleges that

Fairley told Lett to lie in his investigative report by stating that officers planted a

gun on the victim. Id. ¶ 34. Lett protested and refused to do so, because he had no

evidence to support that finding. Id.

      Subsequently, Lett advised Grba that there was no evidence supporting

Fairley’s account. Id. ¶ 38. Grba and Lett then both approached Fairley; Grba

advised Fairley that Lett had no evidence supporting the findings Fairley asked Lett

to write and that Lett refused to follow through with Fairley’s instruction. Id. ¶ 39.

Fairley, however, responded that she “did not have time” to deal with Grba and Lett.

Id. ¶ 40.



                                          3
       Following this incident, IPRA removed Lett from Grba’s investigative team

and pulled the case from him. Id. ¶ 41. Fairley also removed Lett from General

Investigations and later ordered him transferred to the intake complaint section, and

then to janitorial duties. Id. ¶ 42. Lett claims that Fairley transferred him in

retaliation for Lett’s refusal to lie in his investigative report. Id. ¶ 43.

       Fairley also opened an internal investigation into Lett for allegedly disclosing

confidential information and then she assigned O’Shaughnessy and Grba to conduct

it. Id. ¶ 48. After the internal investigation, O’Shaughnessy and Grba ultimately

recommended that Lett be found in violation of IPRA’s confidentiality policy. Id. ¶

49. Based upon their findings, Fairley ordered Lett fired in February 2017. Id. ¶ 51.

       D.      Lett’s Grievance

       Lett initiated a grievance over his termination through AFSCME 654, which

culminated in a grievance arbitration award dated July 2017. Id. ¶ 56. After a full

evidentiary hearing, the arbitrator found that IPRA failed to conduct a full

investigation, and therefore failed to satisfy its burden to terminate Lett. Id. ¶ 57.

The arbitrator ordered that Lett be reinstated with back pay and his record be

expunged of any reference to this discipline. Id. ¶ 58.

       Lett claims that Fairley and Moore refused to comply with the arbitration

award.      Id. ¶ 60.   They reinstated Lett effective August 2017, but placed him

immediately on administrative leave with pay. Id. ¶ 60. Lett is now assigned to the

FOIA office. Id. ¶ 63.




                                             4
      E.     The Second Amended Complaint’s Causes of Action

      Lett brings a seven-count second amended complaint [41]. Counts I and II

allege First Amendment retaliation in violation of 42 U.S.C. § 1983 against the

individual Defendants (Count I) and the City, IPRA, COPA, and Fairley (Count II).

Id. ¶¶ 73–95. Count III alleges that all individual Defendants violated 42 U.S.C. §

1983 by depriving Lett of protected property without due process. Id. ¶¶ 96–106.

Count IV alleges that all individual Defendants violated 42 U.S.C. § 1983 by

depriving Plaintiff of his First Amendment right to freely associate. Id. ¶¶ 107–16.

      Lett brings the remaining counts pursuant to Illinois law. Count V asserts

that the City, COPA, IPRA, Roberts, Fairley, and Moore violated the Illinois

Whistleblower Act by retaliating against Lett. Id. ¶¶ 117–23. Count VI seeks to

confirm and enforce the arbitration award against the City, IPRA, COPA, and the

AFSCME Defendants under the Illinois Uniform Arbitration Act. Id. ¶¶ 124–46.

Finally, Lett brings an indemnification claim against the City in Count VII. Id. ¶¶

147–48.

II.   Legal Standard

      To survive a motion to dismiss under Rule 12(b)(6), a complaint must provide

a “short and plain statement of the claim” showing that the plaintiff merits relief,

Fed. R. Civ. P. 8(a)(2), so the defendant has “fair notice” of the claim “and the grounds

upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)).




                                             5
          A complaint must also contain “sufficient factual matter” to state a facially

plausible claim to relief—one that “allows the court to draw the reasonable inference”

that the defendant committed the alleged misconduct. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 570). This plausibility standard “asks

for more than a sheer possibility” that a defendant acted unlawfully. Iqbal, 556 U.S.

at 678.        In evaluating a complaint under Rule 12(b)(6), this Court accepts all well-

pleaded allegations as true and draws all reasonable inferences in the plaintiff’s

favor. Id. This Court does not, however, accept a complaint’s legal conclusions as

true. Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).

III.      Analysis

          Defendants raise several arguments supporting dismissal of Lett’s second

amended complaint. This Court addresses the federal-law claims first, then moves

to the state-law claims.

          A.       Counts I and II: First Amendment Retaliation Claims

          In Count I, Lett asserts that the individual Defendants violated his First

Amendment right to free speech by retaliating against him for refusing to alter his

investigative report. [41] ¶¶ 73–82. Count II purports to state a Monell claim against

the City, IPRA, COPA, and Fairley 2 based upon the individual Defendants’ conduct

in Count I. Id. ¶¶ 83–95.

          To make out a First Amendment retaliation claim, Lett must plead and prove

three elements: (1) he engaged in activity protected by the First Amendment; (2) he



2   Lett sues Fairley only in her official capacity in Count II. [74] at 1.

                                                       6
suffered an adverse action that would likely deter future First Amendment activity;

and (3) the First Amendment activity was “at least a motivating factor” in the

Defendants’ decision to retaliate. Santana v. Cook Cty. Bd. of Review, 679 F.3d 614,

622 (7th Cir. 2012) (quoting Bridges v. Gilbert, 557 F.3d 541, 546 (7th Cir. 2009)).

       To show that his speech is protected under the First Amendment, a public

employee must establish that: (1) he made the speech as a private citizen; (2) the

speech addressed a matter of public concern; and (3) the state’s interests as an

employer “in promoting effective and efficient public service” does not outweigh the

employee’s interest in expressing that speech. Davis v. City of Chicago, 889 F.3d 842,

845 (7th Cir. 2018) (quoting Swetlik v. Crawford, 738 F.3d 818, 825 (7th Cir. 2013)).

Here, the first issue is dispositive.

       Whether an employee speaks as an employee or a citizen depends upon

whether he made the speech pursuant to his official duties; that is, when he speaks

pursuant to his official duties, he does not speak as a citizen for First Amendment

purposes. Id.; Garcetti v. Ceballos, 547 U.S. 410, 421 (2006). The Seventh Circuit’s

recent decision in Davis controls this Court’s determination of whether Lett spoke as

a citizen. In Davis, the plaintiff, who worked for IPRA, brought a First Amendment

retaliation claim against the City, alleging that his supervisor fired him because he

refused to change his findings in connection with investigations into police

misconduct. 889 F.3d at 844. The Seventh Circuit affirmed the district court’s

dismissal of the plaintiff’s claim, finding that because IPRA required the plaintiff to

draft and revise his reports as part of his job duties, his refusal to do so did not



                                          7
constitute protected speech, but rather speech made pursuant to his official duties.

Id. at 845–46.

      Like the plaintiff in Davis, Lett, an IPRA investigator, alleges that his

supervisor fired him because he refused to revise his findings in an investigative

report. [41] ¶¶ 32–34, 51. Applying the Davis framework, this Court finds that Lett’s

refusal to alter his findings fails to constitute protected speech because he spoke only

pursuant to his official duties. See Davis, 889 F.3d at 846. Those official duties, as

the Seventh Circuit recognized, included revising reports at the direction of his

superiors. Id. Accordingly, Lett fails to allege a constitutionally protected injury,

foreclosing his First Amendment retaliation claim (Count I).          This Court thus

dismisses Count I.

      Additionally, where a plaintiff brings a Monell claim against a municipality

based upon the specific conduct of a municipality employee, the plaintiff cannot

prevail on that Monell claim without first showing that the employee violated

the plaintiff’s constitutional rights. Petty v. City of Chicago, 754 F.3d 416, 424–25

(7th Cir. 2014). Because Lett fails to allege a First Amendment claim against the

individual Defendants, he also fails to state a corollary Monell claim. This Court thus

also dismisses Count II.

      B.     Count III: Procedural Due Process Violation

      In Count III, Lett claims that the individual Defendants violated his

Fourteenth Amendment due process rights when they placed him on administrative




                                           8
leave, rather than returning him to his investigative role, after the arbitrator’s ruling.

[41] ¶¶ 96–106.

      A procedural due process claim requires that Lett plead and prove that: (1) he

has a cognizable property interest; (2) Defendants deprived him of his property

interest; and (3) Defendants did so without affording Lett due process. Xiong v.

Fischer, 787 F.3d 389, 399 (7th Cir. 2015); Price v. Bd. of Educ. of City of Chicago,

755 F.3d 605, 607 (7th Cir. 2014).

      On the first two points, the individual Defendants argue that being placed on

paid administrative leave does not amount to a deprivation of property. [47] at 8–9.

And, generally, Defendants are correct that “a suspension with pay [does] not

constitute the deprivation of a property right subject to federal constitutional

protections.” Townsend v. Vallas, 256 F.3d 661, 676 (7th Cir. 2001); Keel v. Vill. of

Harvey, No. 10 C 6467, 2011 WL 249435, at *2 (N.D. Ill. Jan. 25, 2011). A plaintiff

may nonetheless state a claim triggering due process protections if he alleges that

paid administrative leave “imposes a substantial indirect economic effect.” Grady v.

Bd. of Trustees of N. Illinois Univ., 78 F. Supp. 3d 768, 777 (N.D. Ill. 2015) (quoting

Palka v. Shelton, 623 F.3d 447, 452 (7th Cir. 2010)); Luellen v. City of E. Chicago, 350

F.3d 604, 613 (7th Cir. 2003).         Here, Lett alleges that by placing him on

administrative leave, the individual Defendants deprived him of $9,000 per year plus

losses in benefits. [41] ¶ 103. This allegation, which this Court takes as true for the

purposes of a motion to dismiss, allows Lett to clear his first hurdle of pleading a

deprivation of a property interest.



                                            9
      Lett’s claim falls short, however, in alleging that the individual Defendants

denied him adequate process. For purposes of determining whether Lett received

inadequate process in connection with his administrative leave, the relevant

constitutional question is “whether sufficient state-law protections exist, not whether

sufficient protections were afforded.” Michalowicz v. Vill. of Bedford Park, 528 F.3d

530, 534 (7th Cir. 2008). As such, to plausibly allege deprivation of due process, a

plaintiff must either avail themselves of the “remedies guaranteed by state law or

demonstrate that the available remedies are inadequate.” Doherty v. City of Chicago,

75 F.3d 318, 323 (7th Cir. 1996); Cushing v. City of Chicago, 3 F.3d 1156, 1164 (7th

Cir. 1993) (noting that “the existence of a state remedy can play a role in determining

whether an individual has stated a claim for a deprivation of due process.”).

Importantly, a public employee, like Lett, may avail himself of state-law remedies—

such as seeking a writ of certiorari or mandamus—to redress his perceived injury.

See, e.g., Parisi v. Vill. of Deerfield, No. 08C527, 2008 WL 4865555, at *2 (N.D. Ill.

July 9, 2008) (dismissing the plaintiff’s claim because he failed to demonstrate the

unavailability of state-law remedies to contest his placement on involuntary medical

leave).

      Here, Lett wholly fails to respond—in briefing or at oral argument—to the

individual Defendants’ argument that he fails to properly plead inadequate process.

[47] at 9–10. This fact alone subjects Lett’s claim to dismissal. See Alioto v. Town of

Lisbon, 651 F.3d 715, 721 (7th Cir. 2011) (reiterating the longstanding rule that “a




                                          10
litigant effectively abandons the litigation by not responding to alleged deficiencies

in a motion to dismiss.”).

      Even more problematic, Lett’s second amended complaint remains silent as to

whether he ever attempted to seek relief for his alleged property deprivation by

availing himself of state remedies, or why such state remedies would be inadequate.

See generally [41]. This Court thus dismisses Count III of Lett’s second amended

complaint. See, e.g., Keel, 2010 WL 310768, at *2 (dismissing due process claim

because the plaintiff failed to allege that he exhausted state or administrative

remedies, or that such remedies would be inadequate); Cote v. Vill. of Broadview, No.

08 C 6615, 2009 WL 2475117, at *7 (N.D. Ill. Aug. 11, 2009) (holding that “where

adequate post-deprivation remedies exist in a state court to redress a property

deprivation which resulted from a municipality’s random and unauthorized deviation

from established state policy and procedure,” the plaintiff has received “all of the

process that is due under the Constitution.”).

      C.     Count IV: First Amendment Free Association

      In Count IV, Lett alleges that the individual Defendants unlawfully retaliated

against him by placing him on administrative leave after he attempted to exercise his

free association rights under the First Amendment by filing his grievance. [41] ¶¶

107–16.

      In the Seventh Circuit, a public employee is “protected from adverse

employment consequences based on the exercise of the right to freedom of association

only when the associational conduct relates to a matter of public concern.” Klug v.



                                         11
Chicago Sch. Reform Bd. of Trustees, 197 F.3d 853, 857 (7th Cir. 1999); see also

Montgomery v. Stefaniak, 410 F.3d 933, 937 (7th Cir. 2005) (a plaintiff “must first

show that her associational activity relates to a matter of public concern”).

Associational activity relates to a matter of public concern only where “the individual

is ‘associating to promote an idea’ or his conduct was meant to call attention to an

issue of public concern.” DeGroot v. Vill. of Matteson, No. 13 C 8530, 2014 WL

5156703, at *3 (N.D. Ill. Oct. 14, 2014) (quoting Klug, 197 F.3d at 858). Purely

personal grievances do not implicate public concern. Gross v. Town of Cicero, Ill., 619

F.3d 697, 704 (7th Cir. 2010).

      Lett attempts to categorize his associational conduct—namely, filing his union

grievance—as a matter of public concern by asserting that “one of the bases for his

challenge was that the IPRA Chief Administrator . . . failed to properly oversee an

investigation.” [41] ¶ 114. Here, Lett fails to plausibly allege associational conduct.

Even if speaking out about IPRA’s shortcomings constitutes a matter of public

interest, such an expression is not protected by the First Amendment if it addresses

only the personal effect upon the employee or if the only point was to “further some

purely private interest.”   Gustafson v. Jones, 290 F.3d 895, 908 (7th Cir. 2001)

(internal quotation marks and citations omitted); Marshall v. Porter County Plan

Comm’n, 32 F.3d 1215, 1219 (7th Cir. 1994) (“If the speech concerns a subject of public

interest but the expression addresses only the personal effect upon the employee,

then as a matter of law the speech is not of public concern.”). Lett makes clear in his

second amended complaint that he filed his grievance to redress a private injury: his



                                          12
alleged wrongful termination. See [41] ¶¶ 56, 108.      Accordingly, his associational

conduct involved saving his job—a purely private interest, not a matter of public

concern. This Court therefore dismisses Count IV.

      D.     Counts V–VII: State-Law Claims

       Generally, when a district court dismisses all of a plaintiff’s federal-law

 claims, it should relinquish supplemental jurisdiction over state-law claims rather

 than resolve them on the merits. Cortezano v. Salin Bank & Tr. Co., 680 F.3d 936,

 941 (7th Cir. 2012); Wright v. Associated Ins. Cos. Inc., 29 F.3d 1244, 1252 (7th

 Cir. 1994) (pendent state-law claims “should be left to the state courts.”); 28 U.S.C.

 § 1367(c). As there are no remaining federal-law claims in this case, this Court

 declines to exercise supplemental jurisdiction over Counts V–VII, which Lett brings

 under Illinois law. See Wright, 29 F.3d at 1252; Contreras v. Suncast Corp., 237 F.3d

 756, 766 (7th Cir. 2001) (noting that the district court’s decision to relinquish

 supplemental jurisdiction is the norm).    This Court thus dismisses Counts V–VII

 without prejudice.

IV.   Conclusion

      This Court dismisses Lett’s second amended complaint [41]. Lett’s federal

claims (Counts I–IV) are dismissed with prejudice because Lett has twice had the

opportunity to amend his complaint without success. See Adams v. City of

Indianapolis, 742 F.3d 720, 734 (7th Cir. 2014). Further, because this Court declines

to exercise supplemental jurisdiction over Lett’s remaining claims (Counts V–VII),

those claims are dismissed without prejudice.



                                           13
      In light of the foregoing, this Court grants the individual City Defendants’

(Roberts, Moore, O’Shaughnessy, and Grba) motion to dismiss [47] as to Counts I, III,

and IV, and denies as moot their motion as to Count V. This Court grants the City

Defendants’ (City, IPRA, and COPA) motion to dismiss [49] as to Count II, and denies

as moot their motion as to Counts V, VI, and VII. This Court denies the AFSCME

Defendants’ motion to dismiss Count VI [44] as moot. Finally, this Court grants

Fairley’s motion to dismiss [52] as to Counts I–IV, and denies as moot her motion as

to Count V.

      All dates and deadlines are stricken. Civil case terminated.


Dated: March 14, 2019

                                              Entered:



                                              _________________________________
                                              John Robert Blakey
                                              United States District Judge




                                         14
